



WARNING

THIS IS AN
    APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT
    TO:

110.
    (1)
Subject to this section, no person shall publish the
    name of a young person, or any other information related to a young person, if
    it would identify the young person as a young person dealt with under this Act.

111.
    (1)
Subject to this section, no person shall publish the
    name of a child or young person, or any other information related to a child or
    a young person, if it would identify the child or young person as having been a
    victim of, or as having appeared as a witness in connection with, an offence
    committed or alleged to have been committed by a young person.

138.
    (1)
Every person who contravenes subsection 110(1)
    (identity of offender not to be published), 111(1) (identity of victim or
    witness not to be published), 118(1) (no access to records unless authorized)
    or 128(3) (disposal of R.C.M.P. records) or section 129 (no subsequent disclosure)
    of this Act, or subsection 38(1) (identity not to be published), (1.12) (no
    subsequent disclosure), (1.14) (no subsequent disclosure by school) or (1.15)
    (information to be kept separate), 45(2) (destruction of records) or 46(1)
    (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985,

(a)     is
    guilty of an indictable offence and liable to imprisonment for a term not
    exceeding two years; or

(b)     is
    guilty of an offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. D.T., 2013
    ONCA 166

DATE: 20130418

DOCKET: C52996

MacPherson, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

D.T.

Appellant

Philip B. Cornish, for the appellant

Alison Wheeler, for the respondent

Heard: March 1, 2013

On appeal from the conviction entered by Justice R. G. E.
    Hunter of the Ontario Court of Justice on October 29, 2010.

MacPherson J.A.:

A.

Introduction

[1]

The police took a 16-year-old boy, the appellant, to a police station to
    investigate his involvement in the theft of two motor vehicles. At the station,
    the police advised the appellant of his rights and he agreed to make a
    statement. In his statement, which was videotaped, the appellant admitted his
    role in the theft of the vehicles. He also implicated himself in the commission
    of two other serious criminal offences.

[2]

The appellant was convicted of break and enter, possession of marijuana
    for the purpose of trafficking, and theft under $5000. He was sentenced to 18
    months probation.

[3]

The appellant appeals his convictions. The focus of his appeal is the
    admission of the statement he made at the police station. Was the caution given
    to the appellant by the police about his rights sufficient? And, if the caution
    was initially sufficient, was a further caution required when the appellant
    started to speak about additional offences that were not the subject of the
    original police investigation?

B.

facts

(1)

The parties and events

[4]

In the early morning hours of November 13, 2009, the police pulled over
    a Plymouth Breeze that was without tail lights. The car stopped in an A&W
    restaurant parking lot in Goderich. There were three young men in this vehicle.
    A Ford Taurus pulled in along with the Plymouth. The appellant was the driver
    and sole occupant of the Ford.

[5]

Constable Stephan Beasley spoke to the drivers of both cars. He ran a
    check through the Ministry of Transportation and determined that the Plymouth
    had been stolen in Exeter. In a conversation with Constable Beasley, the
    appellant at first said that the Ford was his mothers car; however, soon
    after, he admitted that he had stolen the car.

[6]

The four young men were arrested and charged with possession of stolen
    property. Constable Beasley arrested the appellant and read him the standard
Charter
right to counsel caution and young persons warning. He then placed the
    appellant in the rear of the police cruiser of Constable Megan Carnochan, who
    had arrived as back-up.

[7]

Constable Carnochan drove the appellant and another of the young men,
    S.O., to the police station. At the station, Constable Carnochan, the appellant
    and S.O. waited in the patrol car for 42 minutes while the other two young men
    were being processed inside.

[8]

Once inside the police station, Constable Carnochan prepared to take a
    videotaped statement from the appellant. She advised him of his right to
    counsel, his right to consult a parent or other adult, his right to say
    nothing, and his right to have a parent present when making a statement. The
    appellant confirmed that he understood all of this, that he did not want his
    mother, who had arrived at the police station, present during the interview,
    and that he wanted to make a statement.

[9]

At the start of the interview that followed, Constable Carnochan advised
    the appellant that he was charged with possession of stolen property under
    $5000. Most of the interview then focussed on the two stolen cars. The
    appellant admitted his role in stealing both cars.

[10]

Near
    the end of the interview, Constable Carnochan started to ask questions about
    the contents of the stolen cars. As these questions progressed, the appellant
    admitted that he had broken into a private home, stolen marijuana from a freezer
    in the home, and intended to sell the marijuana.

[11]

Ultimately,
    the appellant faced four charges, some relating to the two stolen cars and
    others relating to the break and enter at a private home and the theft of
    marijuana from that home.

(2)

The trial

[12]

At
    the trial, the appellant brought an application to exclude his statement on
    several grounds, including:

1.

The Defendant
    was not given a reasonable opportunity to exercise his right to retain and
    instruct counsel, and to have a parent present, without delay, in privacy,
    without interruption.

2.

The Defendant
    was not fully and properly informed and in a timely fashion of all of his
    rights with respect to retaining and instructing counsel, in order to afford
    him a full understanding of his rights.

3.

The Defendant
    was required to provide information or evidence to incriminate himself prior to
    being able to exercise his opportunity to consult counsel.

[13]

A
voir dire
was held, with testimony from several witnesses, including
    the appellant and Constable Carnochan. The trial judge ruled that the
    appellants statement was admissible. He said:

I find it a fact beyond a reasonable doubt on the evidence
    before me that the accuseds rights were complied with in each and every
    fashion. I am satisfied beyond a reasonable doubt that the accused clearly
    understood his rights to counsel, as is set out in the transcript of the taped
    interview. He was given a number of opportunities to contact counsel, but
    declined. And it is clear from the transcript that he fully understood his
    rights and was able to explain or express in his own words what his right to
    counsel was. I find as a fact that the accused fully understood that he could
    have his mother or another adult present, but declined. In reviewing the
    transcript of the interview, I find as a fact that there is nothing to suggest
    that the accused was confused or did not understand his right to counsel or to
    have a parent or an adult present. He was given several opportunities and
    declined. I find as a fact on the evidence and watching the accused testify,
    that he had a full operating mind, he was cognizant of his surroundings, his
    rights, including the right to remain silent, but he chose to give a statement
    to the officer. As I indicated earlier, Officer Carnochan is depicted on the
    video, was patient with him, and gave him every opportunity to have a parent or
    lawyer present.

[14]

The
    trial continued, and the trial judge convicted the appellant of break and
    enter, possession of marijuana for the purpose of trafficking, and theft under
    $5000.

[15]

The
    appellant appeals his convictions.

C.

Issues

[16]

The
    appellant raises three issues:

(1)

Did the trial judge err in
    admitting the appellants statement following the
voir dire
?

(2)

Was the appellants s. 10(b)
Charter
right violated by his increased jeopardy during his statement?

(3)

Did the trial judge provide
    sufficient reasons for judgment?

D.

Analysis

(1)

Admission of the appellants statement

[17]

The
    appellant contends that Constable Carnochan did not comply with s. 146 of the
Youth
    Criminal Justice Act
, S.C. 2002, c.1 (
YCJA
), which provides:

(2) No oral or written statement made by a young
    person who is less than eighteen years old, to a peace officer or to any other
    person who is, in law, a person in authority, on the arrest or detention of the
    young person or in circumstances where the peace officer or other person has
    reasonable grounds for believing that the young person has committed an offence
    is admissible against the young person unless

(
a
) the statement was
    voluntary;

(
b
) the person to whom the
    statement was made has, before the statement was made, clearly explained
    to the young person, in language appropriate to his or her age and  understanding,
    that

(i) the young person is under no
    obligation to make a statement,

(ii) any statement made by the
    young person may be used as evidence in proceedings against him or her,

(iii) the young person has the
    right to consult counsel and a parent or other person in accordance with paragraph
    (c), and

(iv) any statement made by the
    young person is required to be made in the presence of counsel and any other
    person consulted in accordance with paragraph  (c), if any, unless the young
    person desires otherwise;

(
c
) the young person has,
    before the statement was made, been given a reasonable opportunity to
    consult

(i) with counsel, and

(ii) with a parent or, in the
    absence of a parent, an adult relative or, in the absence of a parent and an
    adult   relative, any other appropriate adult chosen by the young
    person, as long as that person is not a co-accused, or under investigation, in
    respect of the same  offence; and

(
d
) if the young person
    consults a person in accordance with paragraph (
c
), the young person
    has been given a reasonable       opportunity to make the statement in the
    presence of that  person.

. . .

(4) A young person may waive the rights under
    paragraph (2)(
c
) or (
d
) but any such waiver

(
a
) must be recorded on video
    tape or audio tape; or

(
b
) must be in writing and contain
    a statement signed by the young person that he or she has been informed of
    the right being waived.

[18]

Section
    146 of the
YCJA
sets out a series of requirements for admissibility of
    a statement by a young person. These requirements incorporate common law
    voluntariness and
Charter
s. 10(b) protections, in addition to special
    protections for young persons, such as the rights to have counsel present, to
    consult a parent, and to have a parent present when making a statement. These
    are, in the words of Fish J. in
R. v. L.T.H.,
2008 SCC 49, [2008] 2
    S.C.R. 739, at para. 1, a complimentary set of enhanced procedural
    safeguards... which governs the admissibility of statements made to persons in
    authority by young persons who are accused of committing offences. Compliance
    with these safeguards must be established on the standard of proof beyond a
    reasonable doubt: see
L.T.H.
, at para. 32; and
R. v. M.D.
,
    2012 ONCA 841, at paras. 47-52.

[19]

In
    my view, Constable Carnochan comprehensively and scrupulously complied with the
    requirements of both s. 10(b) of the
Charter
and ss. 146(2) and (4) of
    the
YCJA
. She advised the appellant of his right to counsel, his right
    to consult with his mother, his right to say nothing, and his right to have his
    mother present during the interview when making a statement. Because the
    appellants mother was present in the police station, Constable Carnochan took
    special care to ensure that the appellant understood her availability for
    consultation and support if the appellant so desired.

[20]

Constable
    Carnochan also complied with the requirement that police officers both provide
    proper advice to young people about their rights and make reasonable efforts to
    ensure that the young person in fact understood those rights: see
L.T.H.
,
    at paras. 21-22. After providing information about the various rights,
    Constable Carnochan consistently asked simple follow-up questions that required
    the appellant to respond in a way that demonstrated whether he understood his
    rights and his options.

[21]

In
    summary, having viewed the videotaped interview and reviewed the transcript, my
    conclusion is that Constable Carnochan demonstrated model compliance with her
    obligations under s. 10(b) of the
Charter
and ss. 146(2) and (4) of
    the
YCJA
. In light of this process, the trial judge did not err by
    admitting the appellants statement.

(2)

Increased jeopardy during statement

[22]

The
    original charge against the appellant was possession of stolen property under
    $5000. This was the only charge recorded on the
Statement of a Young Person
form filled in by Constable Carnochan and signed by the appellant. At the start
    of the interview, Constable Carnochan said, so right now ... youre charged
    with possession of stolen property under five thousand (5000) dollars.

[23]

For
    some time, the interview proceeded entirely on the path of questions and
    answers about the two stolen motor vehicles. However, near the end the interview
    veered onto new terrain. Constable Carnochan started to ask questions about the
    contents of the cars. She mentioned several iPods. The appellant said that one
    belonged to him and the black iPod was stolen from a house.

[24]

The
    interview continued:

CARNOCHAN       from a house

D.T.                       yes

CARNOCHAN       who stole the iPod

D.T.                      me and [A.]

CARNOCHAN       what can you tell me about that

D.T.                      okay
    well um I told [A.] that I knew a guy that uh grew marijuana I assume you found
    the marijuana in the car and um I said we could take it and we could sell it
    and we could make some money and he said yeah so I went to pick him up he had a
    back pack and he had some gloves

CARNOCHAN       when did this happen

D.T.                      this happened today

CARNOCHAN       okay

D.T.                      and
    then we went to the house um we knocked to see if anyone was home nobody was
    there and then we went through the back and the back door was open and then I
    knew where the marijuana was at first (1st) because he said it was in a freezer
    and the freezer was downstairs and when we went to open the freezer we noticed
    that there was a part in the house that was covered in bed sheets so we opened
    the bed sheets and there was a lamp with a couple plants growing and

CARNOCHAN       where was this house

D.T.                      Vanastra

[25]

The
    interview continued for several more minutes, and the appellant provided
    additional details about the break and enter at a private dwelling, the theft
    of a substantial quantity of marijuana from the dwelling, and the appellants
    intention to sell the marijuana.

[26]

The
    appellant contends that when the interview shifted from the stolen vehicles to
    the new terrain of break and enter at a private dwelling and theft of
    marijuana, the appellants jeopardy increased, both quantitatively (more
    potential criminal charges) and qualitatively (more serious charges). Accordingly,
    says the appellant, Constable Carnochan was required to re-advise him of his
    rights.

[27]

The
    trial judge did not discuss this issue in his ruling. That is almost certainly
    because defence counsel made but a single glancing reference to the limited
    original scope of jeopardy, with no accompanying legal argument in his
    extensive submissions on the
voir dire
. Crown counsel said nothing
    about this issue. Nevertheless, there was, and is, a full evidentiary record
    for this issue, and appellate Crown counsel properly acknowledges that this
    court should address it: see
R. v. Lewis
(2007), 86 O.R. (3d) 46
    (C.A.), at paras. 18-28.

[28]

The
    leading case on the duty of police to re-advise detainees of their rights
    during an interview/statement scenario is this courts decision in
R. v.
    Sawatsky
(1997), 35 O.R. (3d) 767. In that case, the court held that the
    police must reiterate the right to counsel if they want to ask questions that
    go beyond an exploratory stage in connection with a related but significantly
    more serious offence, or a different and unrelated offence. This obligation to
    re-advise applies even where, as here, the detainee brings up the other
    offences:
Sawatsky
, at p. 778.

[29]

In
    my view, the spirit underlying, and the essential content of, the police duty
    to re-advise detainees of their s. 10(b) rights during an interview/statement  are
    set out by Doherty J.A. in
Sawatsky
, at p. 778:

Considering the purpose underlying s. 10(b) and its fundamental
    importance in maintaining the fairness of the criminal investigatory process, I
    think it is appropriate to decide close cases in favour of the reiteration of
    the s. 10(b) rights. The police should be encouraged to readvise detainees of
    the right to counsel when the focus of an investigation begins to shift or
    broaden. The administration of criminal justice is better served by a
    restatement of the detainees s. 10(b) rights which is a little early than one
    which is too late to serve its intended purpose. Once the police have a
    realistic indication that a detainee may incriminate herself in a different and
    unrelated offence, the police should, if they wish to pursue that area of
    investigation, reiterate the detainees right to counsel and connect that right
    to the new allegations.

[30]

To
    this I would simply add that in the
YCJA
context dealing with the
    intersection of young people and the criminal justice system, the enhanced
    procedural safeguards (
L.T.H.
, at para. 1) of s. 146(2) strongly
    support a similar analytical framework.

[31]

In
    my view, in the passage from the interview set out above, the appellants
    jeopardy changed noticeably. He started to talk about crimes that were both
    different and potentially more serious than that with which he had already been
    charged. In short order, he introduced, at a minimum, the following crimes:
    break and enter of a private dwelling, theft of an iPod and marijuana,
    possession of marijuana, and possession for the purpose of trafficking. Once
    all of this information was on the table, as it was after only three responses
    in the above passage, Constable Carncochan had a duty to recognize that, in the
    language of
Sawatsky
, there was a real potential for the focus of the
    criminal investigation to shift and broaden.

[32]

In
    fact, this is precisely what happened. After the passage set out above,
    Constable Carnochan continued to ask questions about the details of the break
    and enter into the private dwelling, the theft of the marijuana, and the reason
    for the theft, namely, selling it. In these circumstances, the questions went
    well beyond being exploratory; they were patently investigatory. They should
    not have been asked without the police officer stopping, carefully re-advising
    the appellant of his various rights pursuant to s. 10 of the
Charter
and s. 146(2) of the
YCJA
, ensuring once again that the appellant understood
    those rights, and, if the appellant still wanted to make a statement about
    these new and more serious offences, ensuring that he properly waived his
    rights pursuant to s. 146(4) of the
YCJA
. Unfortunately, none of this
    happened.

[33]

The
    Crown makes an alternative submission, namely, that the failure to re-caution
    the appellant did not matter because it was obvious from near the start of the
    interview (Im telling the hundred percent truth) to the end (one hundred
    percent the truth yeah) that the appellant intended to admit to all of his
    recent criminal activity.

[34]

I
    am not prepared to make that leap, given both the appellants age (16) and the
    clear link at the outset of the interview between his waiver of his rights and the
    charge he faced, which related to only the stolen cars. As Doherty J.A. said in
Sawatsky
, at p. 778, [t]he police should be encouraged to readvise
    detainees of the right to counsel when the focus of an investigation begins to
    shift or broaden.

[35]

In
    light of this analysis, the appropriate remedy is to exclude the portions of
    the appellants statement directed toward the break and enter and the
    marijuana.

(3)

Sufficiency of reasons

[36]

The
    appellant contends that the trial judge failed to advert to the analytical
    framework in
R. v. W.(D.)
, [1991] 1 S.C.R. 742, canvass material
    evidence, and deliver reasons that were meaningful or comprehensive.

[37]

There
    is no merit in this submission. The trial judges reasons responded to the main
    issues before him, canvassed the appropriate evidence, and are easily
    sufficient to allow for meaningful appellate review.

E.

disposition

[38]

I
    would allow the appeal in part. The convictions for break and enter (count 3)
    and possession of marijuana for the purpose of trafficking (count 4) should be
    set aside and a new trial ordered.  The conviction for theft under $5000 (count
    6) should be affirmed.
[1]

[39]

The
    appellant received a global sentence for the offences of 18 months probation. The
    appellant does not appeal his sentence; accordingly, the disposition above does
    not affect the sentence.

Released: April 18, 2013 (J.C.M.)

J.C. MacPherson J.A.

I agree. J. MacFarland J.A.

I agree. S.E. Pepall J.A.





[1]
During
    the appeal hearing, for the first time, an issue arose about whether the
    appellant had been convicted of one or two charges of theft under $5000.  The
    trial judges reasons are clear: he found the appellant guilty of theft of a
    Ford Taurus (count 1) and theft of a Plymouth Breeze (count 6).  However, when
    the trial judge endorsed the information, he marked not guilty and
    dismissed for count 1.  Similarly, the probation order signed by the trial
    judge records one conviction for theft, not two.

The court
    received further submissions on this issue from counsel following the hearing,
    which I have considered.  Both counsel discussed several issues, including the
    powers of a trial judge and this court to address an apparent inconsistency
    between a result articulated in reasons for judgment and a different
    endorsement on the information.

In the end, I
    am inclined to agree with this observation and suggestion from the Crowns
    supplementary factum:

Some of these
    questions turn out to be surprisingly complicated, and the Crown questions
    whether this is the appropriate case to resolve them.  There seems to be a lack
    of appellate decisions that speak clearly to this situation, and the problem in
    this case arises in relation to quite minor charges in the prosecution of a
    young person.

.
    . .

In the
    particular circumstances of this case, the Crown would be content if this
    Courts judgment and order simply stated that the appeal is allowed and a new
    trial ordered on counts 3 and 4....

I am also sympathetic to the appellants
    submission:

In the case at
    bar, the apparent error in the recording of the verdict, that is by dropping
    one conviction for theft, was not identified until March 1, 2013 during the
    appeal hearing.  The appellant by this time has long (and uneventfully) served
    his 18 month probationary sentence and fulfilled his hours of service.

Accordingly,
    without venturing onto the terrain of the remedial powers of a trial judge or
    this court in respect of an error made in a judge-alone trial in endorsing the
    information, I would affirm that the appellant in this case remains convicted
    of only one count of theft under $5000.


